DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shigeta el al. (US 2017/0036111, hereinafter Shigeta), and further in view of Ma (US 2018/0107266).
Regarding claim 1, Shigeta teaches a driving circuit for head-worn display device (image display system 100, fig. 1, fig. 2), comprising: 
a sensor circuit (head motion tracking apparatus 200, fig. 2), and
a data processing circuit (display apparatus 400, fig. 2; [0095]: functions of the drawing apparatus 300 are mounted within the display apparatus 400);
5the sensor circuit is configured to generate a posture information signal corresponding to a rotation direction of the display panel ([0076]: rotation movement of the head is detected from the posture/angular sensor such as a gyro sensor provided at the head of the user (such as the wearer of the head-mounted display) of the image; [0079]: The sensor unit 201 is configured with sensor elements which detect posture of the head of the user who wears the head motion tracking apparatus 200; [0080]: it is possible to use a magnetic sensor in combination as necessary; [0082]: The sensor unit 201 may be configured to detect the change of posture of the head using sensor elements other than gyro sensor; [0083]: The posture angle calculating unit 202 calculates a posture angle of the head of the user based on the detection result by the sensor unit 201. Specifically, the posture angle calculating unit 202 integrates angular velocity obtained from the gyro sensor to calculate the posture of the head. It is also possible to handle the posture information of the head as a quaternion. The quaternion 
the data processing circuit is configured to receive the posture information signal (posture information; [0078]: The head motion tracking apparatus 200 is used by being worn on the head of the user who observes an image display by the display apparatus 400, and outputs the posture information of the head of the user to the drawing apparatus; [0084]: the transmitting unit 203 may transmit the posture information of the head to the drawing apparatus 300; [0088]: The receiving unit 301 receives the position information or the posture information of the head of the user from the head motion tracking apparatus 200; [0090]: the drawing processing unit 302 performs the processing of converting the posture information of the head into the position information) and a display data signal (image provided to the image source by a streaming server, [0089]; [0092]: drawing processing unit 302 renders an image in which motion parallax corresponding to the position of the head is presented from an original image supplied from the image source 304 based on the position information of the head of the user received at the receiving unit 301) for a display panel (display unit 202, fig. 2), and to control the display panel according to the posture information signal ([0084]: the drawing apparatus 300 may convert the posture information of the head into the head position information) and the display data signal to display an image corresponding to a rotation 10direction ([0092]: The display apparatus 400 includes a receiving unit 401 configured to receive an image from the drawing apparatus 300 and a display unit 402 configured to display the received image).

Ma teaches the display panel driving circuit (posture sensing module 11, fig. 1) comprises a sensor circuit (posture sensor 111, fig. 1) and a data processing circuit (posture data processor 112, fig. 1; [0012]: The posture sensing module 11 comprises a posture sensor 111 and a posture data processor 112 packaged in a same chip (IC). The posture sensor 111 can be a nine-axis sensor comprising a three-axis acceleration sensor, a three-axis gyro sensor and a three-axis geomagnetic sensor. The posture sensor 111 is configured to monitor various motion states of humans and other objects, and input the motion information monitored into the posture data processor 112. Specifically, the three-axis acceleration sensor is configured to generate gravitational acceleration sensing signals and collect and transmit acceleration information to the posture data processor 112 for processing; the three-axis gyro sensor is an angular motion sensing device which can sense and convert changes of angular velocity into electrical signals, collect and transmit information of angular velocity to the posture data processor 112 for processing; the three-axis geomagnetic sensor is configured to collect and transmit information of direction, i.e. information of magnetic field vectors, to the posture data processor 112 for processing). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Ma’s knowledge of packaging different components in a same chip and modify the 
Regarding claim 9, Shigeta teaches further comprising a master processor (streaming server) configured to output the display data signal (moving image stream) to the data processing circuit (image source 304 receives a moving image stream from a streaming server and provides the image to the drawing processing unit 302; [0089]: The image source 304 is formed with a storage apparatus such as a hard disc drive and a solid state drive which records image content, a media reproducing apparatus which reproduces recording media such as Blu-ray, a broadcasting tuner which tunes a channel and receives a digital broadcasting signal, and a communication interface which receives a moving image stream from a streaming server, or the like, provided on the Internet).
Claim 10 is similar in scope to claims 1 and 9, and therefore, the examiner provides similar rationale to reject claim 10.
Regarding claim 11, Shigeta teaches wherein the master processor (streaming server, [0089]) transmits data with the driving circuit for head-worn display device (image display system 100, fig. 1, fig. 2) in a wired or wireless manner ([0089]: image source 304 receives a moving image stream from a streaming server and provides the image to the drawing processing unit 302; [0089]: The image source 304 is formed with a storage apparatus such as a hard disc drive and a solid state drive which records image content, a media reproducing apparatus which reproduces recording media such as Blu-ray, a broadcasting tuner which tunes a channel and receives a digital .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Minai et al. (US 2008/0200760) describes a capsule endoscope has a magnetic field sensor, an amplifier, and an analog/digital (A/D) converter, as a magnetic field detecting mechanism. The magnetic field sensor detects magnetic field, and output electronic signal corresponding to the detected magnetic fields. The amplifier amplifies the output electronic signals. The A/D converter converts the electronic signals output from the amplifier to digital signals. The magnetic field sensor detects an orientation and a strength of the magnetic field generated in a region where the capsule endoscope 2 is located. The magnetic field sensor may be configured with a Magneto Impedance (MI) sensor, a Magnetic Resistance Element (MRE), a Giant Magnetoresistive (GMR) magnetic sensor, etc.
Watanabe (US 2012/0070137) describes that the value obtained by subtracting the magnetic field of the geomagnetism from the actual measurement value is the offset magnet field data that exerts influence on the triaxial 
Pedrotti et al. (US 2016/033768) describes attaching magnetic field source to HMD allows for an exact known position and orientation offset between magnetic field source and the display screen of HMD. By applying this offset to the measurements from tracker, the position and orientation of tracker 114 relative to the display screen of HMD can also be determined with great accuracy, and thus where tracker, and the user’s hand, is within the user’s field of view.
Croxford et al. (US 2019/0027120) describes the view orientation data is written into suitable local storage (e.g. a register or registers) of the display composition circuitry from where it can be read and used by the display composition circuitry when generating an output surface from part of an input surface or surfaces.
Bratt et al. (US 2018/0253868) describes the view orientation data is written into suitable local storage (register or registers) of the display controller from where it can then be read and used by the transformation stage when generating an output transformed surface from an input surface.

Allowable Subject Matter
Claims 2-8 and 12-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 2-8 and 12-18, none of the cited prior art references, teach either individually or in combination, the sensor circuit comprises a geomagnetic sensor, a signal processing circuit, and a register, wherein: the geomagnetic sensor is configured to measure a magnetic field offset of the head-worn display device; 15the signal processing circuit is configured to convert the magnetic field offset measured by the geomagnetic sensor into a posture information signal in a format corresponding to the register, and to provide the register with the posture information signal; and the register is configured to store the posture information signal output by the signal processing circuit.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JWALANT B AMIN whose telephone number is (571)272-2455.  The examiner can normally be reached on Monday-Friday 10am - 630pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JWALANT AMIN/Primary Examiner, Art Unit 2612